DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and the species in the reply filed on 4/25/22 is acknowledged.
Upon further consideration, the species have been rejoined.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-86 and 95-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,304,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for a targeted delivery of a gene or transcript editing composition via delivery of the same SORT composition recited in the method of US ‘911 B2, wherein the instant method for a targeted delivery of a gene or transcript editing composition is a species of the broader genus recited in US ‘911 B2 which recites delivery of any therapeutic agent.  Both claim sets recite an identical structure for the SORT lipid (instant claim 79 and claim 16 of US ‘911 B2); the same molar percentages; wherein claim 29 of US ‘911 B2 recites crRNA, CRISPR, sgRNA, and tracrRNA as species for the therapeutic agent.  Additionally, each of the applications have an identical specification to further define the structural elements of the CRISPR system.  Therefore, the claims are obvious variations of each other and the instant claims are a species of the claims of US ‘911 B2.


Claims 65-86 and 95-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,229,609 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a method for a targeted delivery of a gene or transcript editing composition via delivery of the same SORT composition recited in the method of US ‘609 B2, wherein the instant method for a targeted delivery of a gene or transcript editing composition is a species of the broader genus recited in US ‘609 B2 which recites delivery of any therapeutic agent.  Both claim sets recite an identical structure for the SORT lipid (instant claim 79 and claim 22 of US ‘609 B2); the same molar percentages; wherein claim 27 of US ‘609 B2 recites crRNA, CRISPR, sgRNA, and tracrRNA as species for the therapeutic agent.  Additionally, each of the applications have an identical specification to further define the structural elements of the CRISPR system.  Therefore, the claims are obvious variations of each other and the instant claims are a species of the claims of US ‘609 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635